Exhibit 10.5


RESTRICTED STOCK AGREEMENT
ANNUAL GRANT
 


This Restricted Stock Agreement (this “Agreement”) entered into as of July 1,
2010 (the “Grant Date”), sets forth the terms and conditions of an award (this
“Award”) of restricted stock granted by Ecosphere Technologies, Inc., a Delaware
corporation (the “Company”), to _Schedule A_ (the “Recipient”).  This Agreement
is subject to the terms of, and is made under, the 2006 Equity Incentive Plan
(the “Plan”) which is incorporated into this Agreement by reference.


WHEREAS, the Company is of the opinion that its interests will be advanced by
granting the Recipient a proprietary interest in it, thus providing the
Recipient with a more direct stake in its welfare and creating a closer
relationship between the Recipient’s interests and those of the Company.


NOW, THEREFORE, in consideration of services rendered to the Company by the
Recipient and the services and other conditions required hereunder, the Company
hereby grants this award to the Recipient on the terms expressed herein.
 
1.             Award.  As of the date of this Agreement, the Recipient has been
granted _Schedule A_ shares of restricted common stock (“Restricted Stock”)
pursuant to the Plan.  All certificates issued shall contain an appropriate
restrictive legend.
 
2.             Vesting.  The Restricted Stock shall vest one year from the Grant
Date as long as the Recipient remains a director, committee member, or Chairman
of the Board on the vesting date.  In lieu of fractional vesting, the shares
shall be rounded up each time until fractional shares are eliminated.  The
Restricted Stock shall be unregistered unless the Company voluntarily files a
registration statement covering such shares with the Securities and Exchange
Commission.


3.             Forfeiture.  Notwithstanding any other provision of this
Agreement, at the option of the Board of Directors or the Compensation
Committee, all shares of Restricted Stock subject to this Agreement shall be
immediately forfeited in the event of the Recipient:
 
(a)           Purchasing or selling securities of the Company without written
authorization in accordance with the Company’s inside information guidelines
then in effect;


(b)           Breaching any duty of confidentiality including that required by
the Company’s inside information guidelines then in effect;


(c)           Competing with the Company; or


(d)           Recruiting Company personnel after ceasing to be a director.


 
1

--------------------------------------------------------------------------------

 
 
(i)  Notwithstanding any other provision of this Agreement, if the Recipient
ceases to act in the capacity as described in Section 2 prior to the date that
all of the shares of Restricted Stock are vested, the Recipient shall
automatically forfeit to the Company all unvested shares.  Shares that are not
vested are referred to herein as unvested shares or unvested Restricted Stock.


4.             Anti-Dilution Provisions.  The Restricted Stock granted hereunder
shall be subject to the Plan, including its anti-dilution provisions.


5.             Profits on the Sale of Certain Shares; Cancellation.  If any of
the events specified in Section 3 of this Agreement occur within one year from
the last day as service as a director (the “Termination Date”), all profits
earned from the Recipient’s sale of the Company’s Restricted Stock during the
two-year period commencing one year prior to the Termination Date shall be
forfeited and forthwith paid by the Recipient to the Company.  Further, in such
event, the Company may at its option cancel the shares of Restricted Stock
granted under this Agreement.  The Company’s rights under this Section 5 do not
lapse one year from the Termination Date but are a contract right subject to any
appropriate statutory limitation period.


6.              Stop-Transfer Notices.  The Recipient agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate stop transfer instructions to its stock transfer agent.
 
7.            Refusal to Transfer.  The Company shall not be required to
transfer on its books any of the Restricted Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
to treat as owner of such Restricted Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Restricted Stock
shall have been so transferred.
 
8.             Tax Withholding.  The Recipient acknowledges and agrees that the
Company may require the Recipient to pay, or may withhold from sums owed by the
Company to the Recipient, any amount that the Company, in its sole discretion,
deems necessary to comply with any federal, state or local withholding
requirements for income and employment tax purposes.  The failure to pay the
required taxes to the Company within 10 days after written request shall permit
the Company to decline to remove the restrictive legend on the stock
certificate.
 
9.              Section 83(b) Election.  The Recipient hereby acknowledges that
he or she may file a Section 83(b) election with the Internal Revenue Service
within 30 days of the date hereof, electing thereby to be taxed on the fair
market value of the Restricted Stock as of the date hereof. Absent such an
election, ordinary income will be measured and recognized by the Recipient as
the shares vest (that is, each year on the anniversary of the date hereof).  If
the Recipient makes a Section 83(b) election and later forfeits any unvested
Restricted Stock upon termination of service to the Company, the Recipient could
suffer adverse tax consequences.  The Recipient is strongly encouraged to seek
the advice of his or her own tax consultants in connection with the grant of the
Restricted Stock and the advisability of filing of an election under Section
83(b) of the Internal Revenue Code.
 
 
2

--------------------------------------------------------------------------------

 
 
 
THE RECIPIENT ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY AND NOT THE
COMPANY’S RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b), EVEN IF THE
RECIPIENT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON THE
RECIPIENT’S BEHALF.

 
10.           No Guarantee of Continued Service.  The Recipient acknowledges and
agrees that the Restricted Stock shall vest only through continued service to
the Company as a director, at the will of the Company, and as otherwise provided
in this Agreement.  The Recipient further acknowledges and agrees that neither
this Agreement nor the vesting schedule set forth herein constitute an express
or implied promise of continued employment, service or engagement by the Company
and shall not interfere with the Company’s or the Recipient’s right to terminate
the Recipient’s relationship with the Company at any time, with or without
cause.
 
11.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this  Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight next business day delivery, or by facsimile delivery followed
by overnight next day delivery, as follows:
 

The Recipient:
___________________________
___________________________
___________________________
Facsimile: ___________________
    The Company:    Adrian Goldfarb
Ecosphere Technologies, Inc.
3515 S.E. Lionel Terrace
Stuart, Florida  34997
Facsimile:  (772) 781-4778
    with a copy to:   Michael D. Harris, Esq.
Harris Cramer LLP
1555 Palm Beach Lakes Blvd., Suite 310
West Palm Beach, FL  33401
Facsimile:  (561) 659-0701

 
or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.


 
3

--------------------------------------------------------------------------------

 
12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


13.           Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding that is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).


14.           Severability.  If any term or condition of this Agreement shall be
invalid or unenforceable to any extent or in any application, then the remainder
of this Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.


15.           Entire Agreement.  This Agreement represents the entire agreement
and understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties.  Each party specifically acknowledges, represents and warrants that
they have not been induced to sign this Agreement.
 
                16.            Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware.
 
                17.            Headings.  The headings in this Agreement are for
the purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.
 
[Signature Page To Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.
 

  ECOSPHERE TECHNOLOGIES, INC.          
______________________________
By:
/s/        Name: Adrian Goldfarb,       Title: Chief Financial Officer          
  RECIPIENT                    ______________________________
 ______________________________          



 


 
5

--------------------------------------------------------------------------------

 

Schedule A to Restricted Stock Agreement


Stephen Keating
Shares – 32,258


Charles Vinick
Shares – 40,323


Joe Allbaugh
Shares - 28,226


Gene Davis
Shares – 32,258
 
 
 
6
 
 